Exhibit 10.6
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

AMENDMENT NINE


TO PRODUCT PURCHASE AGREEMENT NO. 02542-060507


This Amendment No. 9 (“Amendment Nine”) is dated June 21, 2010 (the “Amendment
Nine Effective Date”) and is an amendment to the Product Purchase Agreement No.
02542-060507 dated September 9, 2007, (the “Agreement”) between Dot Hill Systems
Corp (“Supplier”), a corporation organized and operating under the laws of
Delaware with its principal place of business at 1351 S. Sunset Blvd., Longmont,
CO 80501, and Hewlett-Packard Company (“HP”), a Delaware corporation, with
offices at 3000 Hanover Street, Palo Alto, California 94304. Supplier and HP may
be referred to individually as a “Party” and collectively as “Parties.”


WHEREAS, Supplier and HP have entered into that certain Agreement including all
exhibits and amendments thereto, (collectively, the “Agreement”), whereby
Supplier authorized HP to distribute and promote certain products and services
pursuant to the terms and conditions contained therein;


WHEREAS, Supplier and HP each desires to amend the Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1.
Exhibit (B) (Product Description and Specifications) attached to the Agreement
shall be amended by inclusion at the end of the current Exhibit (B) Exhibit
(B-9) attached hereto.



Except as expressly set forth herein, all other terms and conditions of the
Agreement shall continue in full force and effect. Capitalized terms used but
not defined herein shall have the meanings given thereto in the Agreement.


IN WITNESS WHEREOF, the parties have caused this Amendment Nine to be executed
by their duly authorized representatives on the dates indicated below.


 
HEWLETT-PACKARD COMPANY
 
 
DOT HILL SYSTEMS CORP.
By:
/s/ Alexander D. Console
 
By:
/s/ Dana W. Kammersgard
Name:
Alexander D. Console
 
Name:
Dana W. Kammersgard
Title:
HP Storage MAS Director
 
Title:
CEO
Date:
July 21, 2010
 
Date:
7-21-10






--------------------------------------------------------------------------------

Exhibit 10.6



EXHIBIT (B-9)


ADDITIONAL PRODUCT DESCRIPTION AND SPECIFICATIONS


The following Statements of Work (“SOWs”) have been signed and finalized, and
contain applicable Product descriptions and specifications. These SOWs are made
a part hereof by reference.




1)
[…***…]

2)
[…***…]

3)
[…***…]

4)
[…***…]

5)
[…***…]

    
The parties agree to further amend this Exhibit for existing and/or follow on
products as needed and as mutually agreed upon. As SOW’s are finalized and
signed by both parties, they will be added to this Exhibit.


Detailed listings of Products with Product Numbers are set forth in the various
pricing tables published by Supplier on a regular basis which are automatically
incorporated into Exhibit E of the Agreement.


This Exhibit in no way alters or nullifies any previous Amendments to the
Agreement. The failure to list a SOW on this Exhibit, or anywhere else in the
Agreement, does not in any way change the fact that all purchases by HP and its
Eligible Purchasers from Supplier shall be governed by the terms of this
Agreement, whether or not set forth in an Exhibit to this Agreement, provided
that the SOW has been signed by both parties.

*** Confidential Treatment Requested